CLAY, Circuit Judge,
concurring in part and dissenting in part.
Contrary to the majority’s decision, the district court’s dismissal of Kinnard’s retaliation claim should be reversed. The primary reason for the district court’s grant of summary judgment was its conclusion that there was no causal connection between Kinnard’s protected activity (filing an EEOC charge and complaining about race discrimination to the School Board) and his adverse employment action (the conversion of his permanent teaching position at Smyrna Middle School to a temporary one). I believe there was a jury question on this issue.
There was an extremely short time-frame between the dates Kinnard filed his EEOC charge and complained to the School Board and the date he was informed that the Middle School position for which he had been hired was temporary— only about one week. Further, in denying summary judgment on Kinnard’s race discrimination claim, the trial court held that Kinnard had demonstrated the existence of a genuine issue of material fact as to whether the School Board’s proffered reason for the non-renewal of Kinnard’s contract at Smyrna High School was in fact pretextual. Among other things, the court noted the lack of documentation supporting Principal Raikes’ decision not to recommend Kinnard for hire following his second year at the high school. Implicit in this finding was the conclusion that a jury could infer that Principal Raikes’ had been dishonest and wished to conceal the School Board’s true reason for not renewing Kinnard’s contract at the high school. Although Kinnard’s retaliation claim does not challenge that particular employment decision, but rather the decision regarding the Middle School position as well as subsequent openings in the school system, a reasonable jury could infer that Raikes had a motive to retaliate against Kinnard after Kinnard filed an EEOC charge and complained to the School Board.
The record suggests that Principal Raikes spoke about Bonnard with Principal Jernigan of the Middle School prior to Jernigan hiring Kinnard. Arguably, because of something Raikes said in that conversation, Jernigan converted the Middle School position into a temporary position. Thus, the short time-frame between the protected activity and the adverse employment action, combined with Raikes’ involvement with the hiring process at the Middle School, would permit a reasonable jury to infer that Kinnard suffered retaliation when he was offered only a temporary position, even though (as Kinnard claims) *94the position previously had been posted as permanent in nature.